 
SECURITIES PURCHASE AGREEMENT
 
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated March 8, 2019 (the
“Effective Date”), by and between Kraig Biocraft Laboratories, Inc., a Wyoming
corporation (the “Company”) with the address at 2723 South State Street, Suite
150, Ann Arbor, MI 48104 (the “Company”) and __________________ (the
“Purchaser”).   Company and Purchaser are also hereinafter individually and
jointly referred to as “Party” and/or “Parties.”
 
WHEREAS, the Company has determined to raise $1,000,000 (US Dollars) through the
sale of shares of units, each consisting of one share of its Class A common
stock, no par value per share (“Common Stock”) and two warrants to purchase
shares of the Company’s Common Stock (the “Warrants” and, together with the
Common Stock, the “Units”).
 
 
AGREEMENT
 
In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:
 
1. Purchase and Sale of Units.
 
(a)           Upon the following terms and conditions, the Company is offering
to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase the Units for an aggregate price of One Million
US Dollars ($1,000,000) (the “Purchase Price”), at a price of $0.06758 per Unit
(the “Purchase Price Per Unit”), for 14,797,278 Units. For the removal of doubt
in acquiring 14,797,278 Units, the Purchaser is purchasing 14,797,278 shares of
the Company’s Class A Common Stock (for purposes of this Agreement, the shares
of Class A Common Stock underlying the Unit are hereinafter referred to as the
“Unit Shares”) and, for each Unit purchased, the two Warrants described in
clause 1(b) herein.
 
(b)           Each Unit shall include two Warrants, substantially in the form
set forth in Exhibit B, one of which entitles the holder to purchase an amount
of Common Stock equal to the number of Unit Shares at an exercise price of $0.06
per share and one of which entitles the holder to purchase an amount of Common
Stock equal to one-half the number of Unit Shares at an exercise price of $0.08
per share. The Warrants shall be exercisable at any time from the Effective Date
until the following expiration dates:
 
½ of all $0.06 warrant shares shall expire 24 months from issuance
½ of all $0.06 warrant shares shall expire 36 months from issuance
½ of all $0.08 warrant shares shall expire 36 months from issuance
½ of all $0.08 warrant shares shall expire 48 months from issuance
 
Consequently, under the two Warrants, as the Purchaser is purchasing 14,797,278
Units, the Purchaser is entitled to purchase 14,797,278 shares of Class A Common
Stock at an exercise price of $0.06 per share and 7,398,639 shares of Class A
Common Stock at an exercise price of $0.08 per share.
 
2. Closing. The closing of the purchase and sale of the Units (the “Reg S
Closing”) shall take place simultaneously with the execution of this Agreement
via e-mail by means of PDF copies of signed documents (with the original signed
documents to be delivered promptly after Reg S Closing), or at such other time
and by such other means as shall be agreed to by the Company and the Purchaser.
At the Reg S Closing, the Purchaser shall have delivered the Purchase Price by
wire transfer or by check to the Company and the Company shall have delivered a
resolution of the Company’s Board of Directors consistent with Section 5(b)
hereof.
 
 
3. Restrictive Legend. The Units, including the shares of Common Stock and
Warrants and shares of Common Stock underlying the Warrants, (unless registered
under the Act) shall be stamped or imprinted with a legend in substantially the
following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE SHARES HAVE BEEN ISSUED IN AN OFFSHORE
TRANSACTION BY BIOCRAFT LABORATORIES, INC., IN RELIANCE UPON AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S.
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED,
EITHER DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED IN REGULATION S)
OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY OF WHICH
IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF BIOCRAFT LABORATORIES,
INC. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT
 
4. Registration Rights. The Company hereby grants to the Purchaser the
registration rights set forth on Exhibit A hereto.
 
5. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser on behalf of itself, its Subsidiaries (as
hereinafter defined), as of the date hereof (except as set forth on the Schedule
of Exceptions attached hereto with each numbered Schedule corresponding to the
section number herein), as follows:
 
(a)           Organization, Good Standing and Power. The Company, and each of
its Subsidiaries, is a corporation or other entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and respectively,
has the requisite corporate power to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted. The Company and
each of its Subsidiaries is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 5(g)
hereof).
 
(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and to issue and sell the Units, including the Common Stock and
Warrants contained therein, in accordance with the terms hereof. The execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of December 31, 2018 is 816,883,910
shares of common stock, no par value and 2 shares of Series A preferred stock.
The Company has furnished or made available to the Purchaser true and correct
copies of the Company’s Articles of Incorporation, as amended and in effect on
the date hereof (the “Articles”), and the Company’s Bylaws, as amended and in
effect on the date hereof (the “Bylaws”).
 
(d) Issuance of Securities. The Units, the shares of Common Stock and the
Warrants included therein, to be issued at the Reg S Closing have been duly
authorized by all necessary corporate action and such securities, when paid for
or issued in accordance with the terms hereof, shall be validly issued and
outstanding, fully paid and non-assessable.
 
(e) Subsidiaries. The Company does not own, directly or indirectly, any equity
or other ownership interest in any corporation, partnership, joint venture or
other entity or enterprise other than its Vietnamese subsidiary, Prodigy Textile
Ltd.
 
(f)           Commission Documents, Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the U.S. Securities and Exchange Commission (the “Commission”
or “SEC”) pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including the Form 10-Q for the period
ended September 30, 2018 and other material filed pursuant to Section 13(a) or
15(d) of the Exchange Act (all of the foregoing including filings incorporated
by reference therein being referred to herein as the “Commission Documents”).
The Company has not provided to the Purchaser any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by the Company but
which has not been so disclosed, other than (i) with respect to the transactions
contemplated by this Agreement, or (ii) pursuant to a non-disclosure or
confidentiality agreement signed by the Purchaser. At the time of the respective
filings, the Form 10-K’s and the Form 10-Q’s complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and other federal, state and local laws, rules
and regulations applicable to such documents. As of their respective filing
dates, none of the Form 10-K’s or Form 10-Q’s contained any untrue statement of
a material fact; and none omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Documents (the “Financial
Statements”) comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
(g) No Material Adverse Effect. As of the date of this Agreement, the Company,
and its Subsidiaries have not experienced or suffered any Material Adverse
Effect. For the purposes of this Agreement, “Material Adverse Effect” shall mean
(i) any material adverse effect upon the assets, properties, financial
condition, business or prospects of the Company, and its Subsidiaries, when
taken as a consolidated whole, and/or (ii) any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its material covenants, agreements and
obligations under this Agreement.
 
(h) No Undisclosed Liabilities. Other than as disclosed in the Company’s
Commission Documents or on Schedule 5(h) to the knowledge of the Company,
neither the Company, nor the Subsidiaries has any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s and the Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.
 
(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
(j) Title to Assets. Except where non-compliance would not have a Material
Adverse Effect, each of the Company and the Subsidiaries has good and marketable
title to (i) all properties and assets purportedly owned or used by them as
reflected in the Financial Statements, (ii) all properties and assets necessary
for the conduct of their business as currently conducted, and (iii) all of the
real and personal property reflected in the Financial Statements free and clear
of any Lien. All leases are valid and subsisting and in full force and effect.
 
(k) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company which questions the validity of this Agreement or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto. 
 
(l) Compliance with Law. The Company has all material franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals necessary for the conduct of their respective business as now being
conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(m)           No Violation. The business of the Company is not knowingly being
conducted in violation of any Federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any of any governmental entity,
except for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under Federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, or issue and
sell the Units, including the shares of Common Stock and Warrants included
therein, in accordance with the terms hereof or thereof (other than (x) any
consent, authorization or order that has been obtained as of the date hereof,
(y) any filing or registration that has been made as of the date hereof or (z)
any filings which may be required to be made by the Company with the Commission
or state securities administrators subsequent to the Reg S Closing.
 
(n) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(o) Certain Fees. Except as set forth on Schedule 5(o) hereto, no brokers fees,
finders fees or financial advisory fees or commissions will be payable by the
Company with respect to the transactions contemplated by this Agreement.
 
(p) Books and Record. Except as may have otherwise been disclosed in the
Commission Documents, the books and records of the Company accurately reflect in
all material respects the information relating to the business of the Company.
 
(q) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and the
Subsidiaries is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act has previously been publicly
filed with the Commission in the Commission Documents.
 
(r)  Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.
 
6. Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Company as of the date
hereof:
 
(a) Intentionally Omitted.
 
(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement has been duly authorized, executed and delivered by such
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms hereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(d) Status of Purchaser. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and such Purchaser is not a
broker-dealer, nor an affiliate of a broker-dealer.
 
(e)           Reliance on Exemptions. The Purchaser understands that the Units,
including the shares of Common Stock and Warrants included therein, are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Units.
 
 (f)                      Information. The Purchaser and its advisors, if any,
have had the opportunity to ask questions of management of the Company and its
Subsidiaries and have been furnished with all information relating to the
business, finances and operations of the Company and information relating to the
offer and sale of the Units, including the shares of Common Stock and Warrants
included therein, which have been requested by the Purchaser or its advisors.
Neither such inquiries nor any other due diligence investigation conducted by
the Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Units, including the shares of Common Stock and Warrants included therein,
involves a significant degree of risk. The Purchaser is aware that the Company
regularly file reports with the Securities and Exchange Commission including,
without limitation, 10Q and 10K filings, which the Company has done since 2008.
The Purchaser acknowledges having access to those reports and represents that
they has review all such filings to their satisfaction including, the financial
statements, statements of auditors, management disclosures, and history of
operations. The Purchase is aware that the company is currently traded on the
OTC markets and is aware of the risks associated with small cap companies. The
Purchaser further represents to the Company that the Purchaser’s decision to
enter into this Agreement has been based solely on the independent evaluation of
the Purchaser and its representatives.
 
 (g)                      Governmental Review. The Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the Units or
the shares of Common Stock and Warrants included therein.
 
(h)           Intent.  The Purchaser is purchasing the Units solely for
investment purposes, for the Purchaser’s own account and not for the account or
benefit of any U.S. Person (as defined below) or any other person or entity, and
not with a view towards the distribution or dissemination thereof.  The
Purchaser has no present arrangement to sell the Units or the shares of Common
Stock and Warrants included therein to or through any person or entity.  The
Purchaser understands that the Units, including the shares of Common Stock and
Warrants included therein and the shares of Common Stock issuable upon exercise
of the Warrants, must be held indefinitely unless such securities are resold in
accordance with the provisions of Regulation S, are subsequently registered
under the Securities Act or an exemption from registration is available.
 
(i)           Investment Experience.  The Purchaser, or the Purchaser’s
professional advisors, have such knowledge and experience in finance,
securities, taxation, investments and other business matters as to evaluate
investments of the kind described in this Agreement. The Purchases has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment. By reason of the business and
financial experience of the Purchaser or his or her professional advisors (who
are not affiliated with or compensated in any way by Company or any of its
affiliates or selling agents), the Purchaser can protect his or her own
interests in connection with the transactions described in this Agreement.  The
Purchaser is able to afford the loss of his, her or its entire investment in the
Units.
 
(j)           Independent Investigation.  The Purchaser, in making the decision
to purchase the Units, has relied upon an independent investigation of Company,
including but not limited to reviewing the Company’s 10K, 10Q, S-1, S-2, and 8K
filings, and has not relied upon any information or representations made by any
third parties or upon any oral or written representations or assurances from
Company, its officers, directors or employees or any other representatives or
agents of Company, other than as set forth in this Agreement.  The Purchaser is
familiar with the business, operations and financial condition of Company and
has had an opportunity to ask questions of, and receive answers from, Company’s
officers and directors concerning Company and the terms and conditions of the
offering of the Units and has had full access to such other information
concerning Company as the Purchaser has requested.
 
(k)           Authority.  This Agreement has been validly authorized, executed
and delivered by the Purchaser and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Purchaser is a party.
 
(l)           No Advice from Company.  The Purchaser acknowledges that he, she
or it has had the opportunity to review this Agreement, the exhibit(s) hereto
and the transactions contemplated by this Agreement with the Purchaser’s own
legal counsel and investment and tax advisors.  Except for any statements or
representations of Company made in this Agreement, the Purchaser is relying
solely on such counsel and advisors and not on any statements or representations
of Company or any of its representatives or agents for legal, tax or investment
advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.
 
(m)           Reliance on Representations and Warranties.  The Purchaser
understands that the Units are being offered and sold to the Purchaser in
reliance on exemptions contained in specific provisions of United States federal
and state securities laws and that Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth in this Agreement in order to
determine the applicability of the exemptions contained in such provisions.  
 
(n)           Regulation S Exemption.  The Purchaser acknowledges and agrees
that none of the or the shares of Common Stock and Warrants included therein
have been registered under the Securities Act, or under any state securities or
"blue sky" laws of any state of the United States, and are being offered only in
a transaction not involving any public offering within the meaning of the
Securities Act, and, unless so registered, may not be offered or sold in the
United States or to U.S. Persons (as defined herein), except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in each case only in accordance with
applicable state and provincial securities laws. The Purchaser understands that
the Units are being offered and sold to him, her or it in reliance on an
exemption from the registration requirements of United States federal and state
securities laws under Regulation S promulgated under the Securities Act and that
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Units.  In this regard, the
Purchaser represents, warrants and agrees that:
 
 (i)           The Purchaser is not a U.S. Person and is not an affiliate (as
defined in Rule 501(b) under the Securities Act) of Company and is not acquiring
the Units for the account or benefit of a U.S. Person.  A “U.S. Person” means
any one of the following:
 
(A)
any natural person resident in the United States of America;
 
(B)
any partnership, limited liability Company, corporation or other entity
organized or incorporated under the laws of the United States of America;
 
(C)
any estate of which any executor or administrator is a U.S. Person;
 
(D)
any trust of which any trustee is a U.S. Person;
 
(E)
any agency or branch of a foreign entity located in the United States of
America;
 
(F)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
 
(G)
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
(H)
any partnership, Company, corporation or other entity if:
 
(1)
organized or incorporated under the laws of any foreign jurisdiction; and
 
(2)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.
 
(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Purchaser was outside of the United States.
 
(iii)          The Purchaser realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the Purchaser has in mind
merely acquiring the Units, including the shares of Common Stock and Warrants
included therein, for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise. The Purchaser does not
have any such intention.
 
(iv)            The Purchaser will not, during the period commencing on the date
of issuance of the Units and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Units or the shares of Common Stock and Warrants included therein,
in the United States, or to a U.S. Person for the account or for the benefit of
a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.
 
(v)           The Purchaser will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Units, including the shares of
Common Stock and Warrants included therein, only pursuant to registration under
the Securities Act or an available exemption therefrom and, in accordance with
all applicable state and foreign securities laws.
 
(vi)           The Purchaser was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Units, including the shares of
Common Stock and Warrants included therein, including without limitation, any
put, call or other option transaction, option writing or equity swap. This
Agreement and the transactions contemplated herein are not part of a plan or
scheme to evade the registration provisions of the Securities Act, and the Units
and Securities are being acquired for investment purposes by the Purchaser.
 
(vii)           Neither the Purchaser nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Units, including the shares of Common Stock and Warrants included
therein, and the Purchaser and any person acting on his or her behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.
 
(viii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
(ix)           Neither the Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Units or the
shares of Common Stock and Warrants included therein,.  The Purchaser agrees not
to cause any advertisement of the Units or the shares of Common Stock and
Warrants included therein, to be published in any newspaper or periodical or
posted in any public place and not to issue any circular relating to such
securities, except such advertisements that include the statements required by
Regulation S under the Securities Act, and only offshore and not in the U.S. or
its territories, and only in compliance with any local applicable securities
laws.
 
(o)           No Advertisements or Direct Selling Effort.  The Purchaser is not
receiving the Units as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio or via the Internet, or presented at
any seminar or meeting. The Purchaser has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S) in the United States in respect of any of the Units, including the
shares of Common Stock and Warrants included therein, which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Units or the shares of Common Stock and Warrants included
therein; provided, however, that the Purchaser may sell or otherwise dispose of
any of such securities pursuant to registration of any of the Shares pursuant to
the Securities Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein.
 
(p)           Legend.  The Purchaser acknowledges and agrees that the Units,
including the shares of Common Stock and Warrants included therein, shall bear a
restricted legend (the “Legend”), in the form and substance as set forth in
Section 3 hereof, prohibiting the offer, sale, pledge or transfer of the
securities, except (i) pursuant to an effective registration statement filed
under the Securities Act, (ii) in accordance with the applicable provisions of
Regulation S, promulgated under the Securities Act, (iii) pursuant to an
exemption from registration provided by Rule 144 under the Securities Act (if
available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes.
 
(q)           Compliance with Laws.  Any resale of the Units, including the
shares of Common Stock and Warrants included therein, during the “distribution
compliance period” as defined in Rule 902(f) to Regulation S shall only be made
in compliance with exemptions from registration afforded by Regulation
S.  Further, any such sale of such securities in any jurisdiction outside of the
United States will be made in compliance with the securities laws of such
jurisdiction.  The Purchaser will not offer to sell or sell the Units or the
shares of Common Stock and Warrants included therein, in any jurisdiction unless
the Purchaser obtains all required consents, if any.
 
7. Further Assurances.   Each Party to this Agreement will use its best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement.
 
8. Entire Agreement; Amendments.   This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither Company nor the
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
 
9. Survival of Agreements, Representations and Warranties, etc.   All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 
 
10. Successors and Assigns.   This Agreement shall bind and inure to the benefit
of and be enforceable by the Parties and their respective successors and
assigns. 
 
11. Governing Law. This Agreement and the obligations, rights and remedies of
the Parties hereto are to be construed in accordance with and governed by the
laws of the State of New York, with any action/dispute concerning this Agreement
to be commenced exclusively in the state and federal courts sitting in New York.
 
 
12. Severability.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
13. Miscellaneous.  This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.   If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.   
 
14. All communications hereunder shall be in writing and shall be mailed, hand
delivered, delivered by reputable overnight courier (i.e., Federal Express) or
delivered by e-mail transmission to the parties hereto as follows:
 
If to the Company:
 
The address first written above, attention Kim Thompson, CEO
 
With a copy (which shall not constitute notice) to:
 
Hunter Taubman Fischer & Li LLC
1450 Broadway, 26th Floor
New York, NY 10017
Attn: Louis Taubman, Esq.
Fax No.: (212) 202-6380
 
If to the Purchaser:
 
Attn: 
 
 
With a copy (which shall not constitute notice) to:
 
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
[Signature Page Follows]
 
 
 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Share Purchase
Agreement as of the date first above written.  
 
 
 
 
 
Kraig Biocraft Laboratories, Inc. (the “Company”):
 
By:_______________________
Name:
Title:
 
 
 
Purchaser:
 
 

 
 
EXHIBIT A
Piggy-Back Registration Rights
 
 
 
The shares of Common Stock included in the Units and the shares of Common Stock
issuable upon exercise of the Warrants will be deemed “Registrable Securities”
subject to the provisions of this Exhibit A. All capitalized terms used but not
defined in this Exhibit A shall have the meanings ascribed to such terms in the
Securities Purchase Agreement to which this Exhibit is attached.
 
1.           
Piggy-Back Registration.
 
1.1           Piggy-Back Rights. If at any time on or after the date of the Reg
S Closing the Company proposes to file any Registration Statement under the 1933
Act (a “Registration Statement”) with respect to any offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for shareholders of the Company for their account (or by the Company and by
shareholders of the Company), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for a
dividend reinvestment plan or (iii) in connection with a merger or acquisition,
then the Company shall (x) give written notice of such proposed filing to the
holders of Registrable Securities appearing on the books and records of the
Company as such a holder as soon as practicable but in no event less than ten
(10) days before the anticipated filing date of the Registration Statement,
which notice shall describe the amount and type of securities to be included in
such Registration Statement, the intended method(s) of distribution, and the
name of the proposed managing underwriter or underwriters, if any, of the
offering, and (y) offer to the holders of Registrable Securities in such notice
the opportunity to register the sale of such number of Registrable Securities as
such holders may request in writing within ten (10) days following receipt of
such notice (a “Piggy-Back Registration”). The Company shall cause such
Registrable Securities to be included in such registration and shall cause the
managing underwriter or underwriters of a proposed public offering (inclusive of
best efforts and firm commitment offerings) to permit the Registrable Securities
requested to be included in a Piggy-Back Registration on the same terms and
conditions as any similar securities of the Company and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an underwriter or underwriters shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Piggy-Back Registration.
 
1.2           Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 1.5 below.
 
1.3           The Company shall notify the holders of Registrable Securities at
any time when a prospectus relating to such holder’s Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing. At the request of such holder, the Company shall
also prepare, file and furnish to such holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
The holders of Registrable Securities shall not to offer or sell any Registrable
Securities covered by the Registration Statement after receipt of such
notification until the receipt of such supplement or amendment.
 
1.4           The Company may request a holder of Registrable Securities to
furnish the Company such information with respect to such holder and such
holder’s proposed distribution of the Registrable Securities pursuant to the
Registration Statement as the Company may from time to time reasonably request
in writing or as shall be required by law or by the SEC in connection therewith,
and such holders shall furnish the Company with such information.
 
1.5           All fees and expenses incident to the performance of or compliance
with this Exhibit A by the Company shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the Common Stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D)
with respect to any filing that may be required to be made by any broker through
which a holder of Registrable Securities intends to make sales of Registrable
Securities with the FINRA, (ii) printing expenses, (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) 1933 Act liability insurance, if the Company so desires such insurance, (vi)
fees and expenses of all other persons or entities retained by the Company in
connection with the consummation of the transactions contemplated by this
Exhibit A and (vii) reasonable fees and disbursements of a single special
counsel for the holders of Registrable Securities (selected by holders of the
majority of the Registrable Securities requesting such registration), up to
$10,000 for each registration. In addition, the Company shall be responsible for
all of its internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any holder of Registrable
Securities.
 
1.6           The Company and its successors and assigns shall indemnify and
hold harmless the Purchaser, each holder of Registrable Securities, the
officers, directors, members, partners, agents and employees (and any other
individuals or entities with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each individual or entity who controls the Purchaser or any such holder of
Registrable Securities (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act) and the officers, directors, members, stockholders,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling individual or
entity (each, an “Indemnified Party”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Exhibit A, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based upon
information regarding the Purchaser or such holder of Registrable Securities
furnished to the Company by such party for use therein. The Company shall notify
the Purchaser and each holder of Registrable Securities promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Exhibit A of which the Company is
aware.
 
1.7           If the indemnification under Section 1.6 is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then the Company shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Company and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of the Company and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, the Company or the
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable attorneys’ or other fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 1.6 was available to such party in
accordance with its terms. It is agreed that it would not be just and equitable
if contribution pursuant to this Section 1.7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding sentence.
Notwithstanding the provisions of this Section 1.7, neither the Purchaser nor
any holder of Registrable Securities shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by such party from the sale of all of their Registrable Securities
pursuant to such Registration Statement or related prospectus exceeds the amount
of any damages that such party has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.
 
 
[End of Exhibit A]
 
 
 
 
 

 
 
EXHIBIT B
 
Form of Stock Purchase Warrant

 


